DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/20 & 02/23/21 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 18 is objected to because of the following informalities:
Regarding claim 18; the element is “can be” performing a function is NOT a positive limitation but only requires the ability to so perform. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 25; the limitation “the laser mapping pattern emitted by the emitter comprises a first output and a second output that are independent from one another” is not clear, what does applicant means a first output and a second output that are independent from one another? Clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16/735,943 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-30 of copending Application No. 16/434,195 is anticipated the claims 1-33 of claimed invention of the present invention.
Regarding claim 1; Claim 1 lines 1-21 of copending Application No. 16/735,943 discloses all of feature of claimed invention.
Regarding claims 2 and 27; Claim 2 lines 1-4 of copending Application No. 16/735,943 discloses all of feature of claimed invention.
Regarding claims 3 and 28; Claim 3 lines 1-3 of copending Application No. 16/735,943 discloses all of feature of claimed invention. 
Regarding claims 4 and 29; Claim 4 lines 1-4 of copending Application No. 16/735,943 discloses all of feature of claimed invention. 
Regarding claims 5 and 30; Claim 5 lines 1-3 of copending Application No. 16/735,943 discloses all of feature of claimed invention. 
Regarding claim 6; Claim 6 lines 1-2 of copending Application No. 16/735,943 discloses all of feature of claimed invention. 
Regarding claim 7; Claim 7 lines 1-4 of copending Application No. 16/735,943 discloses all of feature of claimed invention. 
Regarding claim 8; Claim 8 lines 1-3 of copending Application No. 16/735,943 discloses all of feature of claimed invention. 
Regarding claim 9; Claim 9 lines 1-3 of copending Application No. 16/735,943 discloses all of feature of claimed invention. 
Regarding claim 10; Claim 10 lines 1-3 of copending Application No. 16/735,943 discloses all of feature of claimed invention. 
Regarding claim 11; Claim 11 lines 1-3 of copending Application No. 16/735,943 discloses all of feature of claimed invention. 
Regarding claim 12; Claim 12 lines 1-2 of copending Application No. 16/735,943 discloses all of feature of claimed invention. 
Regarding claims 13 and 31; Claim 13 lines 1-4 of copending Application No. 16/735,943 discloses all of feature of claimed invention. 
Regarding claims 14 and 32; Claim 14 lines 1-6 of copending Application No. 16/735,943 discloses all of feature of claimed invention. 
Regarding claims 15 and 33; Claim 15 lines 1-9 of copending Application No. 16/735,943 discloses all of feature of claimed invention. 
Regarding claim 16; Claim 16 lines 1-2 of copending Application No. 16/735,943 discloses all of feature of claimed invention. 
Regarding claim 17; Claim 17 lines 1-4 of copending Application No. 16/735,943 discloses all of feature of claimed invention. 
Regarding claim 18; Claim 18 lines 1-3 of copending Application No. 16/735,943 discloses all of feature of claimed invention. 
Regarding claim 19; Claim 19 lines 1-5 of copending Application No. 16/735,943 discloses all of feature of claimed invention. 
Regarding claim 20; Claim 20 lines 1-4 of copending Application No. 16/735,943 discloses all of feature of claimed invention. 
Regarding claim 21; Claim 21 lines 1-8 of copending Application No. 16/735,943 discloses all of feature of claimed invention. 
Regarding claim 22; Claim 22 lines 1-2 of copending Application No. 16/735,943 discloses all of feature of claimed invention. 
Regarding claim 23; Claim 23 lines 1-2 of copending Application No. 16/735,943 discloses all of feature of claimed invention. 
Regarding claim 24; Claim 3 lines 1-3 of copending Application No. 16/735,943 discloses all of feature of claimed invention. 
Regarding claim 25; Claim 25 lines 1-3 of copending Application No. 16/735,943 discloses all of feature of claimed invention. 
Regarding claim 26; Claim 30 lines 1-21 of copending Application No. 16/735,943 discloses all of feature of claimed invention. 
Regarding claim 27; Claim 3 lines 1-3 of copending Application No. 16/735,943 discloses all of feature of claimed invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-6, 9-12, 18-19, 21, and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al (US 2016/0183775) in view of Blanquart et al (US 2014/0267654).
Regarding claims 1 and 26; Blanquart et al (‘775) discloses a system and method comprising:
an emitter (100 @ figure 1) for emitting a plurality of pulses (Red, blue, Green as 105a, 105b, 105c @ figure 1) of electromagnetic radiation (figures 7A-7D and paragraph [0047]: e.g., three data sets representing RED, GREEN and BLUE electromagnetic pulses); and
an image sensor (120 @ figure 1 or 3000 @ figure 30A-30B) comprising a pixel array (122 @ figure 1 or 3004 @ figures 30A-30B) for sensing reflected electromagnetic radiation (claim 26 and paragraph [0047]: e.g., the reflected light from the electromagnetic pulses) to generate a plurality of exposure frames (figures 2A-2D and 5), wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter (100 @ figure 1) comprises a laser mapping pattern (red, blue, green patterns). See figures 1-36.

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale

(‘775) discloses all of features of claimed invention except for one or more processors configurable to execute instructions stored in non-transitory computer readable storage media, the instructions comprising: generating a reference frame for use in removing fixed pattern noise from the plurality of exposure frames, wherein the reference frame is based on dark frame data captured when the emitter is not emitting electromagnetic radiation; and reducing fixed pattern noise in an exposure frame of the plurality of exposure frames by subtracting the reference frame from the exposure frame. However, Blanquart et al (‘654) teaches that it is known in the art to provide one or more processors (700 @ figure 7 and paragraphs [0054]-[0056]: e.g., computing device 700 includes one or more processor(s) 702, one or more memory device(s) 704, one or more interface(s) 706, one or more mass storage 
device(s) 708, one or more Input/output (I/O) device(s) 710, and a display device 730 all of which are coupled to a bus 712) configurable to execute instructions stored in non-transitory computer readable storage media, the instructions comprising: generating a reference frame for use in removing fixed pattern noise from the plurality of exposure frames, wherein the reference frame is based on dark frame data captured when the emitter is not emitting electromagnetic radiation (claim 1 and claim 15: e.g., creating a dark frame by sensing the pixel array while the emitter is not pulsing a pulse;  creating one or more reference frames, using said dark frame, for use in removing fixed pattern noise); and reducing fixed pattern noise in an exposure frame of the plurality of exposure frames by subtracting the reference frame from the exposure frame (claim 1 and claim 15: e.g., removing fixed pattern noise from the image frame by subtracting stored reference data;  and creating a stream of images by combining a plurality of image frames to form a video stream).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method and system of Blanquart et al (‘775) with one or more processors configurable to execute instructions stored in non-transitory computer readable storage media, the instructions comprising: generating a reference frame for use in removing fixed pattern noise from the plurality of exposure frames, wherein the reference frame is based on dark (‘654) for the purpose of improving enhance image quality and the color accuracy.
Regarding claims 2 and 27; Blanquart et al (‘775) discloses all of features of claimed invention except for stopping the emitter from pulsing electromagnetic radiation; and sensing the dark frame data with the pixel array when the emitter is not emitting electromagnetic radiation. However, Blanquart et al (‘654) teaches that it is known in the art to provide stopping the emitter from pulsing electromagnetic radiation; and sensing the dark frame data with the pixel array when the emitter is not emitting electromagnetic radiation (claim 3: e.g., a plurality of dark frames are created from a plurality of sensing the pixel array while stopping a plurality of pulses). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method and system of Blanquart et al (‘775) with limitation above as taught by Blanquart et al (‘654) for the purpose of improving enhance image quality and the color accuracy.
Regarding claims 3 and 28; Blanquart et al (‘775) discloses the plurality of pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation (paragraph [0047]: e.g., three data sets representing RED, GREEN and BLUE electromagnetic pulses), and wherein the emitter (100 @ figure 1) repeats the pattern of varying wavelengths of electromagnetic radiation (figure 7E and paragraph [0075] and [0088]: e.g., the light pulses are different from frame to frame.  The sensor may be built in order to be able to program different blanking times with a repeating pattern of 2 or 3 or 4 or n frames.  In FIG. 7E, 4 different light pulses are illustrated and Pulse 1 may repeat for example after Pulse 4, and may have a pattern of 4 frames with different blanking times). 
Regarding claims 4 and 29; Blanquart et al (‘775) discloses all of features of claimed invention except for the pattern of varying wavelengths of electromagnetic radiation comprises a zero-emission (‘654) teaches that it is known in the art to provide the pattern of varying wavelengths of electromagnetic radiation (paragraph [0028]: e.g., separate green, red and blue spectrum components of the light) comprises a zero-emission period (figure 3, e.g., zero and peak of the light pulse in figure 3) wherein the emitter does not pulse electromagnetic radiation (claim 2, i.e., the emitter is not issuing a pulse of electromagnetic energy), and wherein the method further comprises sensing the dark frame data with the pixel array during the zero-emission period (claim 2, i.e., the dark frame is created from a single  sensing of the pixel array while the emitter is not issuing a pulse of electromagnetic energy). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method and system of Blanquart et al (‘775) with limitation above as taught by Blanquart et al (‘654) for the purpose of improving enhance image quality and the color accuracy.
Regarding claims 5-6 and 30; Blanquart et al (‘775) discloses all of features of claimed invention except for sensing a plurality of dark exposure frames with the pixel array when the emitter is not emitting electromagnetic radiation, wherein each of the plurality of dark exposure frames comprises dark frame data. However, Blanquart et al (‘654) teaches that it is known in the art to provide sensing a plurality of dark exposure frames with the pixel array when the emitter is not emitting electromagnetic radiation (claim 3: i.e., plurality of dark frames are created from a plurality of sensing the pixel array while stopping a plurality of pulses), wherein each of the plurality of dark exposure frames comprises dark frame data (paragraph [0042]: e.g., bi,j is the dark frame correction buffer content for pixel i, following dark frame number j and di,j is the raw dark data for pixel i, taken from dark frame j. w is a tunable integer) and wherein the plurality of dark exposure frames are interspersed within the plurality of exposure frames (claim 4: i.e., the plurality of dark frames are created, interspersed within image frames). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method and system of (‘775) with limitation above as taught by Blanquart et al (‘654) for the purpose of improving enhance image quality and the color accuracy.
Regarding claim 9; Blanquart et al (‘775) discloses all of features of claimed invention except for generating the reference frame comprises interpolating two or more instances of dark frame data from two or more dark exposure frames captured at different integration times. However, Blanquart et al (‘654) teaches that it is known in the art to provide generating the reference frame comprises interpolating two or more instances of dark frame data from two or more dark exposure frames captured at different integration times (claim 11: i.e., computing the reference data for a particular integration time by interpolating between two or more dark reference buffers established at different integration times). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method and system of Blanquart et al (‘775) with limitation above as taught by Blanquart et al (‘654) for the purpose of improving enhance image quality and the color accuracy.
Regarding claim 10; Blanquart et al (‘775) discloses sensing the reflected electromagnetic radiation (claim 26: e.g., sensing reflected electromagnetic radiation from said pulse with a pixel array) comprises sensing during a readout period (figures 2A-2D and 5) of the pixel array (122 @ figure 1) of the image sensor (120 @ figure 1), wherein the readout period (figure 5) is a duration of time when active pixels in the pixel array (122 @ figure 1) are read.
Regarding claim 11; Blanquart et al (‘775) discloses actuating the emitter (100 @ figure 1) comprises actuating the emitter to emit, during a pulse duration (figure 3), a plurality of sub-pulses of electromagnetic radiation (402, 404, 406 figure 4) having a subduration shorter than the pulse duration (figure 4).
Regarding claim 12; Blanquart et al (‘775) discloses actuating the emitter (100 @ figure 1) comprises actuating to emit two or more wavelengths (pulse wavelengths 402, 404, 406 @ figure 4) simultaneously as a single pulse or a single sub-pulse.
Regarding claim 18; Blanquart et al (‘775) discloses sensing the reflected electromagnetic radiation (claim 26) comprises sensing with a first pixel array (2902 @ figure 29A) and a second pixel array (2904 @ figure 29A) such that a three-dimensional image (paragraph [0162]: e.g., a monolithic sensor 2900 having a plurality of pixel arrays for producing a three dimensional image) be generated based on the sensed reflected electromagnetic radiation.
Regarding claim 19; Blanquart et al (‘775) discloses actuating the emitter (100 @ figure 1) comprises actuating the emitter (100 @ figure 1) to emit a sequence of pulses of electromagnetic radiation (paragraph [0075] and [0047]: e.g., three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame) repeatedly sufficient for generating a video stream comprising a plurality of image frames (figure 7D and paragraph [0087]: e.g., pulsed more often or with more intensity in a (G-B-G-R-G-B-G-R .  . . ) scheme to obtain the luminance data.  Such a configuration would create a video stream), wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation (figure 14 and paragraph [0099]: e.g., The memory writer block takes as its input the RGBG video stream at 1402 and writes each frame to its correct frame memory buffer at 1404 (the memory writer triggers off the same pulse generator 1410 that runs the laser light source).  As illustrated at 1404, writing to the memory follows the pattern, Red, Green 1, Blue, Green 2, and then starts back with Red again.  At 1406, the memory reader reads three frames at once to construct an RGB pixel).
Regarding claim 21; Blanquart et al (‘775) discloses sensing reflected electromagnetic radiation by the pixel array (122 @ figure 1) of the image sensor (120 @ figure 1) comprises generating a laser mapping exposure frame (105a, 105b, 105c @ figure 1) by sensing reflected electromagnetic radiation resulting from the emitter (100 @ figure 1) pulsing the laser mapping pattern (R,B, G @ figure 1), wherein the laser mapping exposure frame (105a, 105b, 105c @ figure 1) comprises information for determining real time measurements comprising one or more of: a distance from an endoscope to an object (110 @ figure 1 and paragraph [0026]: e.g., endoscopes, used in, for example, arthroscopy and laparoscopy, are designed such that the image sensors are typically placed within a hand-piece unit.  In such a configuration, an endoscope length toward the sensor via a complex set of precisely coupled optical components, with minimal loss and distortion); an angle between an endoscope and the object; or surface topology information about the object.
It is noted that the term “one or more of:” is alternative. Therefore, the limitation is considered to be examined “information for determining real time measurements comprising a distance from an endoscope to an object”.
Regarding claim 24; Blanquart et al (‘775) discloses actuating the emitter (1090 @ figure 1) to emit the plurality of pulses of electromagnetic radiation ( 105a, 105b, 105c @ figure 1) comprises actuating the emitter (100 @ figure 1) to emit a plurality of tool-specific laser mapping patterns (R, B, G @ figure 1) for each of a plurality of tools (R, G, B @ figure 1) within a scene (110 @ figure 1).
Regarding claim 25; Blanquart et al (‘775) discloses the laser mapping pattern (622, 626, 630 @ figure 6) emitted by the emitter (100 @ figure 1) comprises a first output (624 @ figure 6) and a second output (628 @ figure 6) that are independent from one another (process and display image [634 @ figure 6), wherein the first output (624 @ figure 6) is for light illumination and the second output (628 @ figure 6) is for tool tracking.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al (‘775) in view of Blanquart et al (‘654) as applied to claim 1 above, and further in view of Nishihara et al (US 2019/0154850).
Regarding claim 20; Blanquart et al (‘775) in view of Blanquart et al (‘654) combination discloses all of feature of claimed invention except for at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter is an excitation wavelength for fluorescing a reagent, and wherein at least a portion of the reflected electromagnetic radiation sensed by the pixel array is a relaxation wavelength of the reagent. However, Nishihara et al teaches that it is known in the art to the body tissue is irradiated with the excited light, and the fluorescent light from the body tissue is observed (autofluorescent light imaging), or a reagent such as indian cyanine green (ICG) is locally injected into the body tissue, and the body tissue is irradiated with excited light corresponding to a fluorescent light wavelength of the reagent, and thus, a fluorescent image is obtained.  The light source device 5157 can be configured to supply the narrow band light and/or the excited light corresponding to such special light imaging). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method and system of Blanquart et al (‘775) with limitation above as taught by Nishihara et al for the purpose of improving a detection accuracy of minute light.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al (‘775) in view of Blanquart et al (‘654) as applied to claim 21 above, and further in view of Bedilian et al (US 2014/0201666) .
Regarding claims 22-23; Blanquart et al (‘775) in view of Blanquart et al (‘654) combination discloses all of feature of claimed invention except for the laser mapping exposure frame comprises information for determining the real time measurements to an accuracy of less than 10 centimeters. However, Bedilian et al teaches that it is known in the art to provide the laser mapping exposure frame comprises information for determining the real time measurements to an accuracy of less than 10 centimeters or one millimeter (paragraph [0080]: e.g., the reconstructed 3D image can accurately detect and recognize all types of gestures (e.g., moving a finger a distance of less than one centimeter to greater than a meter) in real time). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method and system of Blanquart et al (‘775) with limitation above as taught by Bedilian et al for the purpose of improving accuracy high detection sensitivity.

Allowable Subject Matter
Claims 7-8, 13-17, and 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious a method and system comprising all the specific elements with the specific combination including generating the reference frame comprises generating a plurality of reference frames based on the plurality of dark exposure frames, and wherein the method further comprises enhancing precision of at least one reference frame of the plurality of reference frames by sampling subsequent dark frame data from subsequent dark exposure frames in set forth of claim 7.
The prior art of record, taken alone or in combination, fails discloses or render obvious a method and system comprising all the specific elements with the specific combination including sensing the reflected electromagnetic radiation comprises generating a fluorescence exposure frame, and wherein the method further comprises providing the fluorescence exposure frame to a corresponding fluorescence system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame in set forth of claims 13 and 31.
The prior art of record, taken alone or in combination, fails discloses or render obvious a method and system comprising all the specific elements with the specific combination including further comprising synchronizing timing of the plurality of pulses of electromagnetic radiation to be emitted during a blanking period of the image sensor, where the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array in set forth of claim 17.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Blanquart et al (US 2014/0267656) discloses methods, systems, and computer based products for digital imaging that may be primarily suited to medical applications, and for producing an image in light deficient environments and correction of white balance and/or fixed pattern noise at startup or at any other time during a procedure.
2) Blanquart et al (US 2014/0160260) discloses subset of pixels 101 are configured as long exposures and which are configured as short exposures on successive green frames.  This particular embodiment is illustrated in FIG. 1, in which the L and S subscripts indicate long and short exposures, respectively, with respect to green (G), red (R), and blue (B) frames, or other denoted color schemes in other figures.
3) Merrill et al (US 2002/0024605) discloses producing a dark frame for the purpose of canceling out fixed pattern noise.  Dark frame subtraction is employed to significantly reduce fixed pattern noise due to variations between pixels.  Dark frame capture can easily be implemented electronically with a frame store imager simply by having a very short exposure time, preferably as controlled by the same timing and logic circuits that control automatic exposure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 7, 2021


					/SANG H NGUYEN/                                                              Primary Examiner, Art Unit 2886